    Case 17-12183       Doc 121   Filed 10/09/18 Entered 10/09/18 16:11:43   Desc Main
                                   Document     Page 1 of 7



                        UNITED STATES BANKRUPTCY COURT
                         WESTERN DISTRICT OF TENNESSEE

    In re:                                  )
                                            )        Chapter 11
    GILES NATHAN REPLOGLE                   )
    and BETTY CARROLL                       )        Case No. 17-12183
    REPLOGLE                                )
                                            )        Judge Jimmy L. Croom
             Debtors.                       )
                                            )

      EXPEDITED MOTION TO ENFORCE COURT’S DECEMBER 29, 2017
                             ORDER

         On December 29, 2017, the Court entered its Order 1 granting Debtors’

Motion to sell “all of the assets that relate to the operation of affiliated Debtors

Replogle Hardwood Flooring Company, LLC and Replogle Enterprises, G.P.” 2

The Court retained jurisdiction to enforce the terms of the Order. 3

         FHL Industries, LLC (“FHL”) purchased all of the Debtors’ assets that

relate to the operation of the Affiliated Debtors. FHL now needs to conduct an

auction of certain of those assets, and the auction is set for December 7-8, 2018.

As part of the auction process, bidders from across the country will attend in

person, FHL will incur tens of thousands of dollars of fees and expenses, and

the auctioneer will devote resources to publishing the sale. If Debtors are

permitted to disrupt the auction, it would be disastrous.



1 (Docket No. 50)
2 (Docket No. 50 at ¶ 2).
3 (Docket No. 50 at ¶ 5).
    Case 17-12183   Doc 121       Filed 10/09/18 Entered 10/09/18 16:11:43   Desc Main
                                   Document     Page 2 of 7



         FHL has serious concerns that Debtors will attempt to interfere with the

auction process by claiming that, notwithstanding the Court’s Order, they

continue to own huge portions of the equipment used in the operations of the

Affiliated Debtors. Debtors have already (incorrectly) taken this position, and

they have tried to take back some of the equipment.                 Reluctantly, FHL

therefore asks the Court to enforce its Order preventing Debtors from

interfering with the sale, and requiring Debtors to return any equipment they

improperly took. Given the imminent auction, FHL requests that the Court

address this motion on an expedited basis.

    I.    THE CLEAR LANGUAGE OF THE MOTION, ORDER, AND ASSET
                       PURCHASE AGREEMENT

A.       THE MOTION

         On November 10, 2017, Debtors filed their original motion to sell. 4 With

regard to personal property, Debtors proposed to sell those assets “that relate

to the operation of the Affiliated Debtors . . .” 5 Debtors further stated that

“Debtors’ assets within the scope of the motion are attached hereto as Exhibit

A.” 6 Exhibit A was FHL’s letter of intent. As to the personal property, the

letter of intent simply took Debtors’ statements and schedules (which Debtors

had sworn, under penalty of perjury, comprised all of their assets) and excluded



4 (Docket No. 39).
5 (Docket No. 39 at p. 2, ¶ 6).
6 (Docket No. 39 at p. 3, ¶ 7).
    Case 17-12183   Doc 121   Filed 10/09/18 Entered 10/09/18 16:11:43   Desc Main
                               Document     Page 3 of 7



only those assets that Debtors had listed under “personal assets.” 7 Specifically,

the letter of intent provided that FHL 8 would acquire “all personal property of

Nathan and Betty Replogle, except for the property listed under ‘personal

assets’ beginning on p. 21 of Docket No. 12 in Case No. 17-12183 (in other

words, Fox would purchase all the personal property used in the operations of

the business).” 9

        On December 6, 2017, Debtors amended their motion. Debtors did so for

two reasons: (1) they had attached an incorrect version of the letter of intent;

and (2) they proposed to lease, rather than sell, the real property. 10 Neither of

these changes affected the scope of the personal property purchased. Debtors

confirmed this by stating that “the amendment did not change the scope or

extent of the Personalty.” 11 In any event, the corrected letter of intent had the

exact same language as the prior letter of intent. Specifically, FHL again relied

on Debtors’ statements and schedules, and again provided that FHL would

purchase “[a]ll personal property of Nathan and Betty Replogle, except for the

property listed under ‘personal assets’ beginning on p. 21 of Docket No. 12 in




7 (Docket No. 39, Ex. A, ¶ 2(c)).
8 At the time FHL was not in existence and was referred to as NEWCO 2 or Personal
Property NEWCO.
9 (Docket No. 39, Ex. A, ¶ 2(c)).
10 (Docket No. 47 at p. 1, first paragraph).
11 (Docket No. 50 at p. 2, ¶ B).
 Case 17-12183    Doc 121   Filed 10/09/18 Entered 10/09/18 16:11:43   Desc Main
                             Document     Page 4 of 7



Case No. 17-12183 (in other words, Fox would purchase all the personal

property used in the operations of the business).” 12

B.    THE ORDER

      The Court’s Order approved the sale of the Personalty, “which includes

all of the assets that relate to the operation of the affiliated Debtors Replogle

Hardwood Flooring Company, LLC and Replogle Enterprises, GP.” 13

C.    THE ASSET PURCHASE AGREEMENT

      Pursuant to the Order, Debtors sold all of their personal property “used

in the operation of the Company Sellers, including without limitation, all

personal property located at the real property to be leased or acquired by

Purchaser or a related party even if such personal property is not listed on the

Exhibits.” 14 The asset purchase agreement goes on to provide that “[t]he

Personal Property includes, but is not limited to, those items set forth on

Exhibit A and Exhibit B attached hereto.” 15

                          II.   DEBTORS’ POSITION

      Despite the fact that Debtors were required to list all of their assets,

despite the fact that the Court’s Order is clear, and despite the fact that the

asset purchase agreement makes clear that even if an item is not listed, it was


12 (Docket No. 47, Ex. A, p.1 § 1(a)(iii)).
13 (Docket No. 50 at pp. 2-3, ¶ 2).
14 (See Asset Purchase Agreement at p. 1, filed as Ex. A to Docket No. 84-1 in Case

No. 17-12172 & attached hereto as Exhibit 1) (emphasis added).
15 (Id.).
 Case 17-12183      Doc 121    Filed 10/09/18 Entered 10/09/18 16:11:43    Desc Main
                                Document     Page 5 of 7



sold (so long as it was used in the business), Debtors have now taken the

position that “unless its listed, its excluded.” 16 Moreover, Debtors have already

taken many items that were both specifically listed and items that were used

in the operations of the business but not specifically listed. In light of this

conduct and the forthcoming auction, FHL reluctantly seeks the Court’s

assistance.

                      III.    NEED FOR EXPEDITED RELIEF

         FHL has entered into a contract with an auctioneer to conduct an auction

on December 7-8, 2018. These dates are critical as the market for lumber

equipment may change dramatically, and the sale needs to be completed prior

to winter fully setting in. The auctioneer has already started the publication

process, and bidders are expected from across the country.

         Based on Debtors’ conduct and position, FHL is concerned that Debtors

may attempt to interfere with the sale and that Debtors will not return any

equipment/inventory or other assets they have taken.             Accordingly, FHL

respectfully requests that the Court enforce its Order and declare that FHL

purchased all of Debtors’ personal property used in the operations of the

Affiliated Debtors’ businesses, regardless of whether Debtors’ omitted such of

their property from their sworn statements and schedules. Further, FHL




16   (See October 2, 2018 email from G. Dunham) (attached as Exhibit 2).
 Case 17-12183   Doc 121   Filed 10/09/18 Entered 10/09/18 16:11:43   Desc Main
                            Document     Page 6 of 7



requests that the Court order Debtors to return any inventory, equipment or

other personal property that was taken by Debtors from the purchased assets.

Finally, FHL requests that the Court order Debtors not to interfere with the

sale process, and to discontinue any use of the purchased assets.

                                    Respectfully submitted,


                                    /s/ Michael G. Abelow
                                    Michael G. Abelow (No. 26710)
                                    SHERRARD ROE VOIGT & HARBISON, PLC
                                    150 3rd Avenue South, Suite 1100
                                    Nashville, Tennessee 37201
                                    Phone: (615) 742-4200
                                    Fax: (615) 742-4539
                                    mabelow@srvhlaw.com

                                    Counsel for FHL Industries, LLC
 Case 17-12183   Doc 121   Filed 10/09/18 Entered 10/09/18 16:11:43   Desc Main
                            Document     Page 7 of 7




                        CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on this 9th day of October, 2018, a true and
correct copy of the foregoing Expedited Motion was served by operation of the
Court’s e-filing system upon all users accepting electronic service. In addition,
copies were served by Email and U.S. Mail upon the following:


Griffin S. Dunham                        Jerry P. Spore
DUNHAM HILDEBRAND, PLLC                  William J. Hardegree
1704 Charlotte Avenue, Suite 105         SPRAGINS, BARNETT & COBB, PLC
Nashville, TN 37203                      312 E. Lafayette Street
griffin@dhnashville.com                  P.O. Box 2004
                                         Jackson, TN 38302-2004
                                         jpspore@spraginslaw.com
                                         wjh@spraginslaw.com

Karen P. Dennis                          United    States   Department    of
Office of the United States Trustee      Agriculture, Rural Development
200 Jefferson Avenue, Suite 400          Tennessee State Office
Memphis, TN 38103                        Attn: Dan Beasley, Assistant to the
Karen.P.Dennis@usdoj.gov                 State Director
                                         3322 West End Avenue, Suite 300
                                         Nashville, TN 37203
                                         Dan.Beasley@tn.usda.gov

United    States   Department    of
Agriculture, Rural Development
Union City Area Office
Attn: Joel Howard, Area Director
1216 Stad Avenue, Suite 3
Union City, TN 38261
joel.howard@tn.usda.gov




                                           /s/ Michael G. Abelow
                                           Michael G. Abelow
